Citation Nr: 0738990	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic arthritis, distal radius, right wrist, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial separate compensable evaluation 
for bone/joint deformity as part of the service-connected 
post-traumatic arthritis, distal radius, right wrist.

3.  Entitlement to an extraschedular evaluation for the post-
traumatic arthritis, distal radius, right wrist under 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which service connection was granted for 
the right wrist disability, and a 10 percent evaluation was 
assigned.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is 
associated with the claims file.

At his hearing, the veteran and his representative pointed 
out that the veteran's right wrist disability is manifested 
by abnormalities other than those contemplated in the 
assigned diagnostic code.  Medical evidence demonstrates that 
the veteran does exhibit malalignment deformity, and that he 
is diagnosed with ulno carpal and radio lunar instability 
with findings of subluxation.  Moreover, the representative 
specifically requested consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  These matters are 
the subject of a remand immediately following this decision 
and are, as such, identified separately on the front page of 
this decision.

In November 2007, the Board granted the veteran's motion to 
advance his case on the docket.

The issues of entitlement to an initial separate compensable 
evaluation for bone joint deformity as a part of post-
traumatic arthritis, distal radius, right wrist and for an 
extraschedular evaluation for the post-traumatic arthritis, 
distal radius, right wrist under 38 C.F.R. § 3.321(b)(1) 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The medical evidence establishes that the service 
connected post-traumatic arthritis, distal radius, right 
wrist is characterized by objective observations of limited 
and painful motion approximating favorable ankylosis with 
limitation of right wrist dorsiflexion to between 20 and 30 
degrees, at its most limited.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no greater, for 
favorable ankylosis of the right wrist between 20 and 30 
degrees dorsiflexion, are met.  §§ 1155, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 
5010-5215, 5214 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
concerning the issue of service connection in a June 2002 
letter. The issue of entitlement to an increased rating in an 
original claim for service connection is a "downstream" 
issue.  Notwithstanding, the RO provided subsequent notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection in March 2006.  The claim 
for an increased rating was subsequently readjudicated 
following the provision of additional notice, including in a 
February 2007 supplemental statement of the case. The 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process, including testifying before a hearing 
officer at the local RO in January 2005, and before the 
undersigned Veterans Law Judge in November 2007. The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he did. All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the veteran 
appeals the evaluation initially assigned following the grant 
of service connection, "staged ratings" or separate ratings 
for separate periods of time may be assigned based on the 
facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service connected for the residuals of 
inservice right wrist injury in an August 2002 rating 
decision, and the disability was evaluated as 10 percent 
disabling effective in April 2002 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5215.  The veteran appealed the 
evaluation originally assigned.

A 10 percent evaluation under Diagnostic Code 5215 is 
afforded for palmar flexion limited in line with forearm, or 
dorsiflexion less than 15 degrees.  This is the highest 
evaluation afforded by the Diagnostic Code.  However, 
Diagnostic Code 5214 affords a 30 percent evaluation for the 
major wrist for favorable ankylosis between 20 and 30 
degrees, and a 40 percent evaluation for ankylosis in any 
position except favorable.  A 50 percent evaluation is 
afforded for unfavorable ankylosis of the wrist in any degree 
of palmar flexion or with ulnar or radial deviation.  

Service medical records show that the veteran sustained a 
lifting injury to his right wrist, which resulted in 
subluxation of the right distal radio lunar joint.  He was 
restricted to lifting less than 20 pounds and subsequently 
found unfit for continued duty by a medical evaluation board 
because of his right wrist disability.

In November 2007, the veteran testified before the 
undersigned Veterans' Law Judge that he had lost strength and 
flexion movement in his right wrist, and the ability to 
rotate.  Limited use of his major hand made it difficult to 
find suitable work at a living wage, as he had no history of 
office work or sedentary employment.  The veteran's 
representative specifically requested analogous rating to a 
diagnostic code for ankylosis, given the veteran's limited 
and painful motion, inability to grip and lift, and rotate.

VA examinations conducted in August 2002 and February 2006 
document findings of pain and tenderness to palpation of the 
radial ulnar styloid, which was found to sublux with stress 
sheer testing, and to the ulno carpal to ulno radial aspect; 
abnormal mobility and pain in the distal ulna with 
manipulation; and prominent bony deformity.  Range of motion 
in the right wrist was measured at 80 degrees palmer flexion, 
30 degrees dorsiflexion, 20 degrees radial deviation, and 20 
degrees ulnar deviation at its most limited.  Vascular and 
neurological examination was symmetrical and intact, and no 
muscle atrophy was detected.  Clinical findings showed the 
ulna superior migration dorsal subluxed with radio carpal 
spurs.

In August 2002, the examiner noted that the veteran's 
dominant hand was his right hand, and that he required an 
orthotic brace to support his wrist.  The veteran reported a 
chronic dull ache, escalating to sharp pain with torque 
twisting motion, with intermittent tingling sensation at the 
distal fingertips.  Treatment was with prescribed Naproxen. 

In February 2006, the examiner observed additional increased 
discomfort against resistance on palmer flexion, dorsiflexion 
and ulnar deviation and reproducible painful crepitus to the 
ulno carpal aspect on active and passive range of motion and 
special maneuvers.  The examiner noted no other functional 
impairment, and opined that subjective pain itself caused the 
greatest functional impact.  The veteran reported chronic 
pain with flare-ups upon grip/twist type motions, pushing, 
and lifting more than five pounds.  The veteran presented 
with two custom braces, and the examiner observed they showed 
significant wear.  Treatment was with prescribed Tylenol with 
codeine and eventual fusion.  The examiner stated the veteran 
had not undergone the fusion because of work concerns, but 
also because he did not want to lose what little mobility he 
had left.  The examiner noted he had reviewed the claims 
file.  

VA treatment records show complaints of and treatment for 
right wrist pain with objective observations of limited 
motion and flexion and extension, specifically, restricted 
secondary to pain to a degree of 30 degrees palmer flexion 
and 20 degrees dorsiflexion in June 2005, and 15 degrees 
palmar flexion and 40 degrees dorsiflexion in July and August 
2004; and strength at 3 of 5 in May 2004 with additional 
findings of subluxation in July 2003.  These records further 
document the veteran's reliance on braces to function, and 
note that he had attempted pain relief with steroidal 
injections, but declined to continue the treatment.  Several 
entries document his discussions with health care providers 
that the treatment available to him at this point is fusion, 
which the veteran was reluctant to undertake.  

Review of the records shows that the veteran's testimony and 
history as reported to his examiners are consistent with his 
medical history and findings.  Therefore, the veteran's 
testimony is highly credible.  

As noted above, the 10 percent evaluation under Diagnostic 
Code 5215 is the highest rating afforded under the diagnostic 
code for limitation of wrist motion absent ankylosis.  
Nonetheless, review of the record finds that the veteran 
exhibits limitation of right wrist dorsiflexion to within 20 
to 30 degrees.  This was shown in the August 2002 VA 
examination report and several treatment records throughout.  
The treatment entries were documented, presumably, upon 
flare-ups or reports of greater pain, when the veteran needed 
additional treatment, and as such reflect a more accurate 
picture of the veteran's true disability.

While the February 2006 VA examination report would appear to 
disagree, reflecting dorsiflexion at 45 degrees, the examiner 
noted that dorsiflexion, as well as palmer flexion and ulnar 
deviation, were further limited when measured against 
resistance.  Flare ups were noted on grip twisting motions, 
pushing, and lifting/carrying-with dorsiflexion affected 
more so than palmer flexion.  The examiner accepted the 
veteran's reported history as consistent with the medical 
record.  Thus, construing the evidence in a light most 
favorable to the veteran, the February 2006 VA examination 
findings support a finding of greater limitation of motion, 
in consideration of functional impairment.   

Therefore, as the medical evidence demonstrates consistent 
findings of dorsiflexion to between 20 and 30 degrees 
throughout the time period under consideration, the medical 
evidence presents a right wrist disability picture more 
closely approximating favorable ankylosis of the right wrist 
with dorsiflexion limited to between 20 and 30 degrees.  A 30 
percent evaluation is therefore appropriate for the veteran's 
post-traumatic arthritis, distal radius, right wrist.  See 
38 C.F.R. § 3.102, 4.7.

However, a greater evaluation is not warranted, as the 
medical evidence simply does not present findings of 
limitation of dorsiflexion to a degree less than 20 degrees, 
or of unfavorable ankylosis.

The record presents no findings (other than those that are 
the subject of the remand following this decision) that could 
warrant higher, or separate evaluations under the Schedule.  
To award an initial compensable evaluation under Diagnostic 
Code 5215 in addition to that awarded in this decision under 
Diagnostic Code 5214 would be impermissible under 38 C.F.R. 
§ 4.14, as the criteria for both are based on limitation of 
motion.  Similarly, while it is noted the veteran has been 
diagnosed with arthritis in the right wrist, to award a 
separate, compensable evaluation for arthritis under 
Diagnostic Code 5010 would be also be impermissible under 
38 C.F.R. § 4.14 because such would also be based on 
limitation of right wrist joint motion.  Finally, the medical 
record consistently presents neurological findings within 
normal limits; and the veteran has not complained, nor does 
the medical evidence show, that he manifests any impairment 
of his fingers that has been etiologically linked to his 
right wrist disability.  Rather, he testified that his 
fingers and thumb work fine.  Thus, separate, compensable 
evaluations under other diagnostic codes are not appropriate 
in the present case.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994), VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).

Consideration of painful motion, and the veteran's reports of 
pain and weakness have been considered in conjunction with 
review of the limitation of motion in the present case, as 
discussed above.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 and 4.45. 

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The assignment of "staged ratings" has been considered, in 
accordance with Fenderson, supra.  However, the evidence does 
not support the assignment of staged ratings in this case.  
Rather, the evidence of record supports the grant of 30 
percent for the veteran's right wrist disability, but no 
more, from the date of the grant of service connection.

Consideration for referral of the case for the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is the 
subject of a remand immediately following this decision.


ORDER

An initial evaluation of 30 percent, and no greater, for post 
traumatic arthritis, distal radius, right wrist, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As noted above, the veteran's right wrist disability is 
manifested by abnormalities other than those contemplated in 
Diagnostic Codes 5214 and 5215.  Medical evidence 
demonstrates that the veteran exhibits misalignment 
deformity, and that he is diagnosed with ulno carpal and 
radio lunar instability with findings of subluxation.  

In addition, at 30 percent under Diagnostic Code 5214, it is 
noted that the veteran is evaluated at the highest level he 
can be granted for his right wrist disability absent 
unfavorable ankylosis.  The veteran testified that his right 
wrist disability affects his major hand and impacts 
negatively his ability to find a job that will afford a 
living wage.  Specifically, he testified that he is not 
skilled in office or sedentary work, and that he is limited 
to physical labor.  However, he is restricted to lifting 20 
pounds or less, has limited and painful motion in his right 
wrist approximating favorable ankylosis, and cannot perform 
grip/twist motions without pain and loss of dexterity.  
Accordingly, the representative specifically requested 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified treatment 
records are obtained, including any and 
all treatment records from VA Medical 
Centers (VAMC) San Antonio, Texas, and 
from any other VAMC the veteran 
identifies.  Obtain release for private 
medical records as indicated.  Document 
negative responses, and inform the 
veteran so that he may make attempts to 
procure the records on his own.  

2.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature and 
extent of all aspects of his right wrist 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examinations.  

The examiner should document any and all 
pathology of the right wrist disability, 
to include findings of malalignment 
deformity, ulno carpal and radio lunar 
instability, and subluxation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an initial separate 
compensable evaluation for bone/joint 
deformity of the right wrist, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.

In addition, adjudicate the claim for an 
extraschedular evaluation for the right 
wrist disability under 38 C.F.R. § 
3.321(b)(1), including referral to the 
Director of VA's Compensation and Pension 
Service, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.

If any decision is adverse to the 
veteran, furnish him with a Supplemental 
Statement of the Case and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


